Case 1:19-cv-06119-KAM-RER Document 12 Filed 04/13/21 Page 1 of 4 PageID #: 85



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
U.S. BANK NATIONAL ASSOCIATION,

                        Plaintiff,
                                               ORDER
            v.
                                               19-CV-6119(KAM)(RER)
JUNE BROWN, et al.,

                    Defendants.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            On October 30, 2019, U.S. Bank National Association,

in its capacity as the trustee for the RMAC Trust, Series 2016-

CIT (“Plaintiff”), filed this foreclosure action against June

Brown, the New York City Parking Violations Bureau, and North

Shore University Hospital at Manhasset (“Defendants”), related

to a property over which June Brown held a mortgage, and the

other Defendants held liens.        (See generally ECF No. 1,

Complaint.)      Plaintiff served Defendants in November 2019.         (ECF

Nos. 7-9, Summonses Returned Executed.)         No Defendants appeared

in the action, and the Clerk of Court entered Defendants’

defaults on December 19, 2019.        (ECF No. 11, Entry of Default.)

Since then, Plaintiff has taken no further action.           Plaintiff’s

case is therefore DISMISSED for failure to prosecute and comply

with a court order.

            By order dated April 2, 2021, after Plaintiff had

failed to take any action in the case since December 2019, the



                                      1
Case 1:19-cv-06119-KAM-RER Document 12 Filed 04/13/21 Page 2 of 4 PageID #: 86



court ordered Plaintiff to file a letter by April 7, 2021,

indicating whether it intended to move forward with the action.

(ECF Dkt. Order Apr. 2, 2021.)        The court warned that

“Plaintiff’s failure to do so may result in a dismissal for

failure to prosecute.”       (Id.)   The court has not received a

response from Plaintiff as of the date of this Order.

            “Although not explicitly authorized by Rule 41(b) [of

the Federal Rules of Civil Procedure], a court may dismiss a

complaint for failure to prosecute sua sponte,” and may do so

for failure to comply with a court order.          Zappin v. Doyle, 756

F. App’x 110, 111-12 (2d Cir. 2019) (summary order).            A court

considering whether to dismiss an action for failure to

prosecute must weigh the following factors:

      (1) the duration of the plaintiff’s failure to comply
      with the court order, (2) whether plaintiff was on notice
      that failure to comply would result in dismissal, (3)
      whether the defendants are likely to be prejudiced by
      further delay in the proceedings, (4) a balancing of the
      court’s interest in managing its docket with the
      plaintiff’s interest in receiving a fair chance to be
      heard, and (5) whether the judge has adequately
      considered a sanction less drastic than dismissal. No
      single factor is generally dispositive.

Id. at 112.     The factors here favor dismissal of this case.

            First, Plaintiff has taken no action to prosecute this

case since December 2019, nearly a year and a half ago.

Plaintiff continued to take no action despite this court’s

recent order, issued more than one week ago, that it file a




                                      2
Case 1:19-cv-06119-KAM-RER Document 12 Filed 04/13/21 Page 3 of 4 PageID #: 87



letter indicating whether it intended to move forward.            The

deadline for Plaintiff to make its intentions known passed last

week.

            Second, the court’s April 2, 2021 order put Plaintiff

on notice that the Court would dismiss this action for failure

to prosecute unless Plaintiff responded.          In response, Plaintiff

did nothing.

            Third, “while the prejudice to defendant and the

burden on the [c]ourt are currently minimal, [P]laintiff’s delay

‘lean[s] in the direction of dismissal’ even if ‘only

slightly.’”     Rozell v. Berryhill, No. 18-cv-969 (AJN)(JLC), 2019

WL 1320514, at *2 (S.D.N.Y. Mar. 25, 2019) (quoting LeSane v.

Hall’s Sec. Analyst, Inc., 239 F.3d 206, 210 (2d Cir. 2001)).

Defendants have an interest in having this case closed if

Plaintiff does not intend to see it through.

            Fourth, the court must also consider the heavy demands

of its docket.     This action has been dormant for nearly a year

and a half, and Plaintiff’s counsel has not indicated that

Plaintiff intends to move forward with this action, despite the

court’s order to inform the court of its intentions.            “Since

[P]laintiff has shown no interest in moving this case forward,

the [c]ourt’s need to reduce docket congestion outweighs the

[P]laintiff’s right to be heard in this case.”           Phair v. Suffolk

Cty. Corr. Facility, No. 19-cv-3302 (GRB), 2020 WL 3489495, at


                                      3
Case 1:19-cv-06119-KAM-RER Document 12 Filed 04/13/21 Page 4 of 4 PageID #: 88



*2 (E.D.N.Y. June 26, 2020); see also Antonios A. Alevizopoulos

& Assocs., Inc. v. Comcast Int’l Holdings, Inc., No. 99-cv-9311

(SAS), 2000 WL 1677984, at *3 (S.D.N.Y. Nov. 8, 2000) (“The

efficient administration of judicial affairs—a consideration

vital to the [c]ourt’s ability to provide meaningful access to

other litigants—depends on the [c]ourt’s overseeing its docket

and guaranteeing that its cases progress with appropriate

speed.”).

            Finally, no lesser sanction will be effective in

moving this action forward.       Plaintiff has ignored its

obligation to prosecute this case since December 2019, and

ignored this court’s recent order to indicate how it intends to

proceed.    If the case is not dismissed, it will likely remain

open and stalled for the foreseeable future.

            Accordingly, the case is hereby DISMISSED for failure

to prosecute and comply with a court order.

            The Clerk of Court is directed to enter judgment

dismissing the case, and to close the case.

SO ORDERED.

Dated:      Brooklyn, New York
            April 13, 2021


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      4
